Citation Nr: 1002515	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to 
September 1972, and from June 1975 to July 1977.  He had 
subsequent service in the Army reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Veteran's claims file has been 
transferred to the RO in Phoenix, Arizona.  In September 2006 
the Veteran testified during a Board hearing at the RO before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

This case was previously before the Board in June 2007.  The 
June 2007 Board decision granted the appeal to reopen a claim 
of entitlement to service connection for Crohn's disease and 
remanded the reopened claim of entitlement to service 
connection for Crohn's disease for additional development.

The Veteran is in receipt of a combined evaluation for 
compensation of 100 percent, effective October 1988.


FINDING OF FACT

A private examiner has linked the Veteran's Crohn's disease 
to his military service, and Crohn's disease has not been 
dissociated, by competent clinical evidence of record, from 
the Veteran's active service.


CONCLUSION OF LAW

Crohn's disease was incurred in the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's 
claim of entitlement to service connection for Crohn's 
disease, any deficiency as to VA's duties to notify and 
assist, pursuant to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records from his first period 
of service, including his August 1972 separation examination, 
reveal no complaints or diagnoses of gastrointestinal 
problems.

The Veteran's service treatment records from his second 
period of service reveal that in November 1975 he complained 
of a stomach ache.  A record dated in June 1977 indicates 
that he complained of severe stomach pain off and on the 
prior year.  Physical evaluation revealed slight tenderness 
across the lower abdomen above the pubis.  The Veteran 
specifically complained of stomach and intestinal problems on 
the medical history portion of the June 1977 service 
separation examination.

Medical records beginning in 1983 reflect diagnoses of 
Crohn's disease.  Of record are numerous VA and private 
treatment records reflecting treatment for Crohn's disease.  
An August 1983 naval hospital record (from a period of active 
duty for training) reveals that the Veteran was treated for 
epigastric pain and diagnosed with small bowel obstruction.

In a letter dated March 31, 1986, the Veteran's private 
physician (S.F.D., MD) noted that he had reviewed the 
Veteran's service treatment records and essentially concluded 
that it was reasonable to assume that the Veteran's inservice 
abdominal complaints could have been an early manifestation 
of Crohn's disease.

In a statement received in May 2005, the Veteran's former 
spouse stated that she met the Veteran while he was stationed 
at Ft. Lewis and had married him after his return from Korea 
in 1977.  She stated that his unit had been sent to Alaska in 
1978 and that he developed symptoms of Crohn's disease at 
that time.  She also noted that the Veteran had lost 40 
pounds in a 4-5 month period in 1978.  She further observed 
that the Veteran continued to have problems with cramping, 
constipation, and bowel movements after his return home.

At his September 2006 Board hearing, the Veteran testified 
that he first noted symptoms of Crohn's disease in 1976 while 
serving in Korea.  He indicated (September 2006 Board hearing 
transcript, pages 8-9) that he had self-medicated for his 
Crohn's disease from 1977 to 1983.  


In a May 2008 addendum to an August 2007 VA examination, the 
examiner stated, in pertinent part, as follows:

Though these [entries in the Veteran's 
service treatment records] are suspicious 
for an intestinal inflammatory process 
such as [Crohn's] disease, a definitive 
diagnosis during active military service 
could not be made and unfortunately at 
this present time in the absence of more 
definitive diagnostic studies (though not 
seen by a medical doctor), I am unable to 
relate his current [Crohn's] disease to 
his service-connected above notations, 
though suspicious, to his current 
[Crohn's] disease without resorting to 
mere speculation.  For this reason, I am 
unable to change my opinion, but it does 
enhance the consideration that indeed the 
veteran might have had [incipient] 
inflammatory bowel disease at that time, 
which I am unable to substantiate.

In an August 2009 addendum to the August 2007 VA examination, 
the examiner essentially restated his opinion that he was 
unable to opine, without resorting to mere speculation, as to 
whether the Veteran's Crohn's disease was related to his 
active service.

The Board observes that a private health care professional 
(Dr. S.F.D) has essentially linked the Veteran's Cohn's 
disease to his second period of active military service.  As 
for the probative value of the March 1986 opinion, the Board 
notes that the author of the opinion is a physician with a 
knowledge of the Veteran's medical history.  Further, Dr. D 
specifically referenced the Veteran's service treatment 
records and noted that the Veteran "had recurrent abdominal 
complaints starting in 1975 and continuing thru 1977 in a 
chronic nature."  In an undated letter received in April 
1986, Dr. D stated that it was "totally probable that the 
abdominal pain [that the Veteran] experienced earlier in life 
radiated from [Crohn's disease], though it may not have been 
obvious to diagnose at that time."

The March 1986 private physician's opinion is uncontradicted.  
Further, there is nothing in the August 2007 VA examination 
report or accompanying addendums that dissociates the 
Veteran's Crohn's disease from the Veteran's active service.  
In fact, a close reading of the August 2007 VA examiner's 
comments tend to be more favorable than unfavorable to the 
Veteran's claim.  In this regard, the Board notes that the 
August 2007 VA examiner (in the May 2008 addendum) appeared 
to indicate that the Veteran might have had inflammatory 
bowel disease during service, and also did not rule out that 
Crohn's disease was "suspiciously" present during service.

The Board finds that the Veteran's assertions as to 
continuity of symptomatology of gastrointestinal problems 
since service are credible (See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  In this regard, the Board again notes that the 
Veteran made specific complaints of stomach problems at the 
time of his separation from service, and the Veteran's ex-
wife has tended to confirm those complaints.

The Board finds that the evidence of record as a whole is in 
equipoise as to a nexus to service.  Resolving doubt in the 
Veteran's favor, the Board finds that service connection for 
Crohn's disease is warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Crohn's disease is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


